Citation Nr: 0108855	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-09 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle sprain.

2.  Entitlement to service connection for residuals of a 
right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision in 
which the RO denied service connection for bilateral ankle 
disabilities characterized as a left ankle sprain and a right 
ankle sprain.  The veteran appealed and was afforded an RO 
hearing in May 2000.  The veteran's claims were denied by the 
local hearing officer as reflected in a July 2000 
supplemental statement of the case (SSOC).

It is noted that the RO previously denied service connection 
for bilateral ankle fractures in a March 1982 rating decision 
which the veteran did not appeal and which became final.  In 
October 1999, the veteran filed claims of entitlement to 
service connection for bilateral ankle sprains.  The RO 
construed this as a new claim and adjudicated it on a de novo 
basis.  Inasmuch as a claim pertaining to residuals of a 
fracture is technically different from a claim for residuals 
of a sprain, the Board agrees that the pending claims are 
original ones and has characterized the issues on appeal 
accordingly.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after service discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

In addition, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law defines VA's duty to assist a claimant 
in obtaining evidence necessary to substantiate a claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. 
Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The veteran maintains that his duties in service as a fire 
protection specialist and member of a crash rescue squad 
required that he repeatedly jump in and out of trucks.  He 
contends that his military duties resulted in multiple ankle 
sprains in service and required limited duty during recovery 
therefrom before he was able to resume his normal duties.

The veteran's service medical records show that the veteran 
was seen for treatment of a right ankle injury in July 1965 
sustained while playing volleyball.  Physical examination of 
the right ankle revealed swelling and tenderness.  X-rays of 
the right ankle were negative.  There is no record of further 
treatment for the right ankle or any treatment for left ankle 
symptoms in service.  On separation examination in July 1968, 
the lower extremities were noted to be normal with the 
exception of pes planus.  There is no evidence that the 
veteran was ever placed on limited duty status as a result of 
any right or left ankle sprains.

Post-service medical records show that the veteran was seen 
by Bradley J. Magill, D.P.M., in June 1999 and September 1999 
for complaints of weak deformed ankles and a painful right 
heel causing difficulty with standing, walking and performing 
normal daily activities.  An undated letter from Dr. Magill 
summarized the veteran's treatment as follows.  Examination 
revealed pain of the plantar right heel at the attachment of 
plantar fascia and apparent plantar fasciitis with calcaneal 
bursitis.  X-rays showed plantar and posterior calcaneal spur 
and spurs of the medial and lateral malleoli (right ankle).  
The right ankle and subtalar joint joints appeared to be 
deformed and had an increased girth/diameter with apparent 
valgus tilt.  This was noted to cause the veteran to easily 
sprain his right ankle, especially on uneven surfaces, and to 
excessively pronate and continuously strain his heel and arch 
on the right.  The spurs of the right ankle were reported to 
be related to the start of early degenerative changes that 
coincide with the weakness of the right ankle and subtalar 
joint.  No complaints were made and no clinical findings were 
reported with respect to the veteran's left ankle.

At his May 2000 RO hearing, the veteran testified that he 
sustained sprains to both his left ankle and right ankle in 
service on several occasions.  He related that he went on 
sick call once when he hurt his ankle to get crutches, but 
did not lose any time from work.  The veteran indicated that 
he had been receiving treatment from Dr. McGill for the 
previous two years.  He did not receive any treatment from 
any individual he could identify by name until 1980 when he 
saw his family physician, identified as Dr. Crock.  The 
veteran indicated that Dr. Crock was retired and he did not 
know whether he would remember anything about treating the 
veteran.  He stated that he had a brace for his left ankle 
and supports for his right ankle.  He said that he was not 
taking any medication for his ankle symptoms.  The veteran's 
wife indicated that when she met the veteran in April 1969 
after his discharge from service, he twisted and sprained his 
ankles frequently.

Subsequent to the hearing, the veteran submitted a statement 
from Dr. Magill dated in August 2000.  Dr. Magill noted that 
he had been treating the veteran for painful feet and ankles, 
particularly his left ankle and foot.  The veteran had 
reported a history of constant jumping off of trucks and 
going up and down ladders in service as a member of the 
rescue service in the Air Force.  The veteran related that he 
had sprained his ankles in service and repeatedly since his 
discharge from service.

Clinical findings were reported as showing 
restricted/decreased dorsiflexion and tightness in the 
Achilles tendon on the left.  The veteran's feet were noted 
to exhibit excessive pronation with excessive range of motion 
of the subtalar joint, and pes valgo planus deformities 
causing an abnormal gait.  Dr. Magill commented that the 
veteran's stability in the left ankle had improved and the 
pain had been reduced with the use of a McDavid ankle brace.  
Dr. Magill also stated that "[i]t is easy to deduce that 
with his foot-ankle deformities and history of ankle sprains, 
that the time spent training and in the rescue service have 
contributed significantly to his current problems and 
difficulty with his feet and ankles."

As the record is currently developed, there is no clear 
diagnosis involving either the left ankle or right ankle, 
though current clinical findings demonstrate that the veteran 
has some symptomatology in both of his ankles.  The service 
medical records are completely negative for complaints, 
treatment or diagnosis pertaining to the left ankle.  There 
is evidence of treatment for a right ankle injury on one 
occasion with no evidence of follow up or chronic residuals 
thereof.  Separation examination was negative for diagnosis 
of either a left ankle or right ankle disorder.  There is no 
medical opinion of record linking any current left ankle or 
right ankle disability to the veteran's military service.  
The Board notes that the claims folder contains only the 
December 1999 and August 2000 summaries from Dr. Magill; the 
veteran's actual treatment records from this physician have 
not been obtained or associated with the claims folder.  The 
July 2000 statement from Dr. Magill is not sufficiently 
specific, at this time, to provide a nexus for the purpose of 
establishing entitlement to service connection for a right 
ankle sprain or a left ankle sprain.  It seems as though Dr. 
Magill has based his opinion on the self-report of the 
veteran and it does not appear that the opinion was based on 
a review of any of the veteran's service medical records.

Insofar as there are medical records which have not been 
associated with the claims folder from Dr. Magill, and in 
light of the recently enacted provisions of the Veterans 
Claims Assistance Act of 2000, the Board finds it appropriate 
to remand this case for further action.  Specifically, after 
the RO obtains the identified medical records pertaining to 
the veteran's treatment of his right foot/ankle and left 
foot/ankle from Dr. Magill, the veteran should be afforded 
appropriate VA examination to determine the nature and 
severity of all pathology in the left ankle and right ankle, 
and to obtain a medical opinion as to the relationship, if 
any, between those disorders, if present, and the veteran's 
military service.  The veteran is hereby notified that a 
failure to report for any scheduled examination, without good 
cause, could well result in the denial of the claim.  See 
38 C.F.R. § 3.655 (2000).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.

Prior to having the veteran undergo any VA examination, 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records, to include any 
medical records from any VA facilities, if appropriate.  The 
veteran indicated, in his May 2000 hearing testimony, that 
his only treatment had been with Dr. Magill, a private 
physician.  However, the RO should ensure that if the veteran 
has received any VA treatment since the date of his hearing 
in May 2000, such records are obtained and placed in the 
claims folder.  In particular, the Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Based on the foregoing, the case is hereby REMANDED to the RO 
for the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his right ankle and left 
ankle disorders since May 2000, the date 
of his RO hearing.  Based on his 
response, and with appropriate 
authorizations, the RO should obtain a 
complete copy of all pertinent treatment 
records from the identified health care 
provider(s), to include the complete 
records of the veteran's treatment with 
Dr. Magill and any VA facilities 
identified by the veteran, and associate 
them with the claims folder.  If the 
records are not received, the RO should 
inform the appellant and tell him that he 
can procure them.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination.  
The purpose of the examination is to 
identify the nature and etiology of the 
veteran's left ankle and right ankle 
disorders.  All tests and studies deemed 
warranted should be accomplished, and all 
findings should be reported in detail.  
Following review of the entire claims 
file, to include a copy of this REMAND, 
the physician should diagnose all 
pathology demonstrated in the veteran's 
left ankle and right ankle.  In addition, 
the VA examiner should provide a medical 
opinion as to whether it is at least as 
likely as not that the currently 
demonstrated pathology in the left ankle 
and right ankle is related to any 
incident of military service, or whether 
it is related to other causes.  The 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.

3.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issues of entitlement 
to service connection for a left ankle 
sprain and a right ankle sprain, on the 
merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.

4.  If any benefit sought remains 
denied, both the veteran and his 
representative should be provided with 
an appropriate SSOC and given the 
opportunity to respond within the 
applicable time frame before the case is 
returned to the Board for further 
review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication and to 
comply with recently enacted legislation.  The veteran need 
take no action until otherwise notified, but he has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


